Upon review of a determination rendered after a nonjury trial, this Court’s authority “is as broad as that of the trial court,” and this Court may “render the judgment it finds warranted by the facts, taking into account in a close case the fact that the trial judge had the advantage of seeing the witnesses” (Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983] [citation and internal quotation marks omitted]; see Betsy Meyer Assoc., Inc. v Lorber, 42 AD3d 509 [2007]; Nelson v McKay, 41 AD3d 802 [2007]). We discern no basis to disturb the Supreme Court’s determination. Mastro, J.E, Rivera, Fisher and Eng, JJ., concur.